
	

113 HR 1823 IH: Protecting Lakes Against Quaggas Act of 2013
U.S. House of Representatives
2013-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1823
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2013
			Mr. Heck of Nevada
			 (for himself and Mr. Amodei)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  importation or exportation of mussels of a certain genus, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Lakes Against Quaggas Act
			 of 2013 or as the PLAQ Act of
			 2013.
		2.In
			 generalSection 42(a)(1) of
			 title 18, United States Code, is amended—
			(1)by striking
			 of the zebra mussel of the species Dreissena polymorpha;; and
			(2)by inserting after
			 Hypophthalmichthys nobilis; the following: of the species
			 of mussels of the genus Dreissena.
			
